The opinion of the court was delivered by
Van Syckel, J.
The lands of Augustus Trimmer were condemned by the railroad company. The award of the commissioners not proving satisfactory to the company, an appeal was taken and the case was tried at the Warren county Circuit Court in December last, which resulted in a verdict of $7,250.29, for the executor of Trimmer.
Thereupon the trial judge granted a rule to show cause why there should not be a new trial, and certified the entire testimony taken on the trial before him for the advisory opinion of the Supreme Court as to whether a new trial should be granted.
Questions of disputed fact are thereby submitted to this court for settlement. The statute authorizing the Circuit Court to call for an advisory opinion does not give this court the capacity to decide questions of fact. The Circuit judge must make and state the facts upon which the questions of law will arise.
*45This is the established practice in this state, and under the authority of Destefano v. Calandriello, 28 Vroom 483, the case must be dismissed.